Filed 2/23/15 In re M.M. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re M.M., a Person Coming Under the                                H041120
Juvenile Court Law.                                                 (Santa Cruz County
                                                                     Super. Ct. No. DP002844)

SANTA CRUZ COUNTY HUMAN
SERVICES DEPARTMENT,

         Plaintiff and Respondent,

         v.

J.M.,

         Defendant;

         v.

L.M.,

         Objector and Appellant.




                                           I.        INTRODUCTION
         M.M. is the child at issue in this juvenile dependency case. At the
jurisdiction/disposition hearing held on June 6, 2014, the juvenile court bypassed
reunification services to her mother, J.M., and set a Welfare and Institutions Code
section 366.261 permanency planning hearing. At the June 6, 2014 hearing, the juvenile
court also denied a number of section 388 petitions and a request for de facto parent
status filed by the maternal grandmother, L.M.
       The mother and the maternal grandmother both previously filed petitions for
extraordinary writs seeking review of the juvenile court’s orders at the June 6, 2014
hearing. This court denied those petitions in an opinion filed on September 11, 2014.
(J.M. v. Superior Court (Sept. 11, 2014, H041083) [nonpub. opn.].)
       The maternal grandmother also filed a notice of appeal following the June 6, 2014
hearing. The mother did not file a notice of appeal. In this opinion, we determine that
the maternal grandmother lacks standing to raise claims on behalf of the mother, and that
the law of the case doctrine precludes us from reconsidering the claims the maternal
grandmother raises on behalf of herself. We will therefore dismiss the maternal
grandmother’s appeal as moot.

              II.    FACTUAL AND PROCEDURAL BACKGROUND
       We reviewed the facts and proceedings up to and including the section 366.26
hearing in detail in J.M. v. Superior Court, supra, H041083, at pages 2 through 11. We
briefly summarize that background here.
       On January 16, 2014, the Santa Cruz County Human Services Department (the
Department) filed a petition under section 300, subdivisions (b) [failure to protect] and
(g) [no provision for support], alleging that the child came within the jurisdiction of the
juvenile court.2 The child was less than one month old at the time, and she had been born
while the mother was in jail. The mother had entrusted the maternal grandmother to care




       1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
      2
        A first amended section 300 petition was filed on February 11, 2014.

                                              2
for the child while she was incarcerated, but the maternal grandmother had been arrested,
so the child was taken into protective custody.
       The maternal grandmother sought to have the child returned to her care, filing a
section 388 petition and a De Facto Parent Statement. The maternal grandmother
subsequently filed three more section 388 petitions.
       The juvenile court held a combined hearing on jurisdiction/disposition and the
maternal grandmother’s pending petitions on June 6, 2014. By that time, the mother was
in state prison. At that hearing, the juvenile court took jurisdiction, adjudged the child a
dependent of the court, ordered that no reunification services be offered to the mother,
denied the maternal grandmother’s section 388 petitions, and denied the maternal
grandmother’s request for de facto parent status. The juvenile court set a section 366.26
hearing for October 2, 2014.
       Following the June 6, 2014 hearing, the mother and the maternal grandmother
both filed petitions for extraordinary writs seeking review of the juvenile court’s orders.
In her writ petition, the mother challenged the juvenile court’s jurisdictional findings.
The mother also claimed that a jurisdictional hearing and other hearings were held
without her presence, that she was not allowed to present witnesses or evidence at the
jurisdictional hearing, that a guardian ad litem should have been appointed for the child,
that she did not expressly waive the reading and advisement of the section 300 petition,
and that she should not have been denied reunification services on the basis of her violent
felony conviction. This court found no merit to those arguments. (J.M. v. Superior
Court, supra, H041083, pp. 12-19.)
       In her writ petition, the maternal grandmother repeated some of the mother’s
claims. We explained that the maternal grandmother lacked standing to raise any issues
on behalf of the mother. (J.M. v. Superior Court, supra, H041083, at p. 19; see In re
Aaron R. (2005) 130 Cal. App. 4th 697, 704-705 (Aaron R.).) We noted that to the extent
the maternal grandmother was also challenging the denial of her section 388 petitions and

                                              3
her request for de facto status, those orders would generally be reviewable only by
appeal, not by writ. We nevertheless reviewed the orders relating to the maternal
grandmother, in the exercise of our discretion, but we found no error. (J.M. v. Superior
Court, supra, H041083, pp. 19-21.) As to the section 388 petitions, we determined that
the maternal grandmother failed to show that there was “ ‘a substantial change in
circumstances regarding the child’s welfare’ ” or that the requested modification of the
prior order was in the child’s best interests. (J.M. v. Superior Court, supra, H041083,
p. 20; see In re Heraclio A. (1996) 42 Cal. App. 4th 569, 577.) As to the maternal
grandmother’s request for de facto parent status, we noted that most of the relevant
factors did not support her request. (J.M. v. Superior Court, supra, H041083, pp. 20-21;
see In re Merrick V. (2004) 122 Cal. App. 4th 235, 256.)3

                                   III.   DISCUSSION
       In the present appeal, the maternal grandmother indicates the relief she seeks is the
termination of jurisdiction and dismissal of the case.4 She challenges the juvenile court’s
jurisdictional findings, indicates she does not believe that reunification services should
have been bypassed pursuant to section 361.5, subdivision (b)(13), complains that the
mother was not provided with visitation, and challenges the juvenile court’s finding of
detriment (see § 361.5, subd. (e)(1)). The maternal grandmother also contends the




       3
          The record does not indicate what happened at the section 366.26 hearing set for
October 2, 2014. However, the maternal grandmother’s reply brief indicates that the
mother’s parental rights have been terminated and that there is an upcoming March 5,
2015 adoption hearing.
        4
          The maternal grandmother states, in her opening brief: “I believe the correct and
only thing that should be done is to terminate jurisdiction dismiss this case and reverse all
orders back to the day the sheriff’s actions constituted an unlawful seizure and with
mother’s permission re turn [sic] my granddaughter back to my care where I can continue
to facilitate visitation to [the mother] and [the child] who can finally be reunited and
begin the bonding process prior to going to the mother infant program.”

                                              4
juvenile court cannot terminate the parental rights of the mother and the father in separate
hearings.5
       Thus, the maternal grandmother appears to be challenging the juvenile court’s
orders that relate to the mother. As we explained in J.M. v. Superior Court, supra,
H041083, at page 19, the only claims that the grandmother may raise relate to the
petitions and motion that she filed on her own behalf; she lacks standing to raise any
issues on behalf of the mother. (See Aaron R., supra, 130 Cal.App.4th at pp. 704-705.)
       Although the maternal grandmother contends she was “the aggrieved party in this
case,” we have previously determined that the juvenile court did not abuse its discretion
by denying the maternal grandmother’s section 388 petitions or her request for de facto
parent status. The maternal grandmother raises no new arguments concerning the denial
of her section 388 petitions or her request for de facto parent status. Thus, as the
Department asserts, the law of the case doctrine applies. “The law of the case doctrine
states that when, in deciding an appeal, an appellate court ‘states in its opinion a principle
or rule of law necessary to the decision, that principle or rule becomes the law of the case
and must be adhered to throughout its subsequent progress, both in the lower court and
upon subsequent appeal.’ ” (Kowis v. Howard (1992) 3 Cal. 4th 888, 892-893.) The law
of the case doctrine also applies when the appellate court decides a writ matter by a
written opinion. (Id. at p. 894.)
       In sum, the maternal grandmother’s claims are all barred by her lack of standing
and the law of the case doctrine. As no material issues remain for us to decide in this
appeal, we will dismiss the appeal as moot.

                                    IV.   DISPOSITION
       The appeal is dismissed as moot.


       5
        It is unclear from the record whether any hearing has taken place on termination
of parental rights. (See fn. 3, ante, p. 4.)

                                              5
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MIHARA, J.




__________________________
MÁRQUEZ, J.